Appeal from an award for temporary total disability. The alleged employer was engaged in promoting a “ Better Housing ” campaign, to demonstrate to the public how an old house could be renovated to appear like a new one. Various contractors provided the materials and labor of the project without profit, the chamber reimbursing by meeting the payroll and paying for the materials at cost. Claimant was a painter and was employed by Henry Schuldt, a contractor, and was directed by Sehuldt to work on the building in question, Schuldt furnishing claimant with brushes and ladders. Schuldt stated that one Egan had the main contract relative to the renovation, and Egan informed Sehuldt that he need not make out any bill for compensation because the Chamber of Commerce was carrying the compensation on the job. Sehuldt made no profit relative to the transaction, but at the site of the building had an advertising sign stating that he was a painter and interior decorator. Sehuldt did not supply the paint; he was informed by Egan that the paint was donated by different firms, and Sehuldt was directed by Egan to get the paint. Each Friday Sehuldt made a statement to the Chamber of Commerce as to the time which had been put in by his men, the claimant and another, and the Chamber of Commerce paid Sehuldt the money which he in turn paid to his men. The only point raised was that the employee was not an employee of the alleged employer herein. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.